     Case 2:18-cr-00160-CJB-DMD Document 116 Filed 05/09/19 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                CRIMINAL NO. 18-160
 VERSUS                                                  SECTION "J"

 RAYLAINE KNOPE                                          VIOLATION: 18:1594(b),
 TERRY J. KNOPE, II                                      1589(a), 1591(a)(1), 1594(a),
 JODY LAMBERT                                            42:3631(a) & (b), 18:249(a)(2),
 TAYLOR KNOPE                                            18:641,18:2

                NOTICE OF REARRAIGNMENT on MAY 16, 2019 AT 9:30 A.M.

                     as to RAYLAINE KNOPE and TERRY J. KNOPE, II

Take notice that this criminal case has been set for REARRAIGNMENT on THURSDAY, MAY 16,

2019 at 9:30 A.M. before Judge CARL J. BARBIER, Courtroom C-268, 500 Poydras Street, New

Orleans, Louisiana 70130.

IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY
OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES
PRIOR TO APPEARANCE.
                                    WILLIAM W. BLEVINS, CLERK
Date: May 9, 2019
                                    by: s/Gail Chauvin
TO:                                     Gail Chauvin, Deputy Clerk

RAYLAINE KNOPE                                 AUSA: Julia K. Evans, T.A.
Counsel for defendant:
Steven Lemoine                                 U.S. Marshal
SteveLem@aol.com
                                               U.S. Probation Officer
TERRY J. KNOPE, II
Counsel for defendant:                         U.S. Pretrial Services
Michael Riehlmann
mgriehlmann@hotmail.com                        JUDGE

JODY LAMBERT                                   MAGISTRATE
Counsel for defendant:
Ralph Whalen                                   COURT REPORTER COORDINATOR
ralphswhalen@ralphswhalen.com                  INTERPRETER: No

TAYLOR KNOPE
Counsel for defendant:
Claude Kelly, FPD                              Special Agent Corina Zapata
Celia Rhoads, Asst. FPD                        Federal Bureau of Investigation
claude_kelly@fd.org
celia_rhoads@fd.org
                                               If you change address,
                                               notify clerk of court
                                               by phone, 589-7694
